Citation Nr: 0627025	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as due to nicotine dependence incurred in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION


The veteran had active military service from December 1961 to 
May 1963.  The veteran died in June 2003; the appellant is 
the veteran's widow.

This matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that, 
inter alia, denied the appellant's June 2003 claim for 
service connection for the cause of the veteran's death as 
due to nicotine dependence incurred in service.  The 
appellant filed a Notice of Disagreement (NOD) in August 
2004, and the RO issued a Statement of the Case (SOC) in June 
2005.  The appellant perfected her appeal by filing a 
substantive appeal (via a VA Form 9, (Appeal to the Board of 
Veterans' Appeals) in June 2005.  

Later in June 2005, the RO adjudicated the appellant's claim, 
received in August 2004, in which she alleged entitlement to 
service connection for the cause of the veteran's death under 
other theories of entitlement-specifically, as secondary to 
service-connected hernia, or pursuant to the provisions of 
38 U.S.C .§  1151, based on VA's failure to diagnosed lung 
cancer.  Although provided a copy of the rating decision and 
advised of her appellate rights later in June 2005, the 
appellant did not appeal that decision.  As the only issue 
for which an appeal has been perfected is the claim 
pertaining to nicotine dependence, the Board must limit its 
decision to that issue.  

In August 2006, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance her appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran died in June 2003.  The death certificate 
lists the cause of death as metastatic lung cancer that had 
its onset approximately one year prior to death.

3.  The appellant's claim alleging that the veteran's death 
from lung cancer was due to nicotine dependence incurred in 
service was received by the RO in July 2003.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death as due to nicotine dependence incurred in 
service is without legal merit.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. §§ 3.300, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In this case, the appellant and her representative have been 
notified of the reasons for the denial of the claim, and 
afforded an opportunity to present evidence and argument in 
connection with it.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
them.  Moreover, as will be explained below, the claim on 
appeal lacks legal merit; hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303..

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the veteran died in June 2003.  The death 
certificate lists metastatic lung cancer as the immediate 
cause of death.

In July 2003, the appellant filed her claim for service 
connection for the veteran's cause of death as due to 
nicotine dependence incurred in service.  She then stated 
that the veteran did not smoke prior to service and that the 
smoking habit he "picked up" in service contributed to his 
death from lung cancer.  The appellant further asserted that 
the cigarettes were too accessible and cheap for the veteran 
in service, so his death was essentially caused by a nicotine 
dependence that began during the veteran's active military 
service.   

The Board notes, however, that, effective June 9, 1998, 38 
U.S.C.A. § 1103 prohibits an award of service connection for 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  This provision 
applies only to claims filed after June 9, 1998.  See also 38 
C.F.R. § 3.300(a).  As the appellant filed her claim based on 
the veteran's use of nicotine products in service in July 
2003, the above-cited law and regulation affect the 
disposition of this appeal.

The governing legal authority is clear and specific, and VA 
is bound by such authority.  As, in view of such authority, 
there is no legal basis upon which to grant service 
connection for the cause of the veteran's death due to lung 
cancer on the basis of nicotine dependence that began in 
service, the appellant's claim must be denied.  Where, as 
here, the law, and not the evidence, is dispositive, the 
appeal must be denied as lacking entitlement under the law, 
or as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 




ORDER

Service connection for the cause of the veteran's death as 
due to nicotine dependence incurred in service is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


